Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

dated as of April 7, 2020

by and among

VELOCITY FINANCIAL, INC.

and each of the other parties signatory hereto

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   Definitions      1  

SECTION 2.

   Demand Registration      4  

SECTION 3.

   Company Registration      8  

SECTION 4.

   Holdback Agreement      9  

SECTION 5.

   Registration Procedures      10  

SECTION 6.

   Offering Procedures      13  

SECTION 7.

   Expenses      13  

SECTION 8.

   Indemnification      14  

SECTION 9.

   Underwritten Offerings      16  

SECTION 10.

   Information by Eligible Holders      16  

SECTION 11.

   Delay of Registration      16  

SECTION 12.

   Exchange Act Compliance      16  

SECTION 13.

   Termination of Registration Rights      17  

SECTION 14.

   Additional Confidentiality Obligations      17  

SECTION 15.

   Successors and Assigns; Third Party Beneficiaries      17  

SECTION 16.

   Assignment      18  

SECTION 17.

   Entire Agreement      18  

SECTION 18.

   Notices      18  

SECTION 19.

   Severability      19  

SECTION 20.

   Modifications; Amendments; Waivers      20  

SECTION 21.

   Counterparts      20  

SECTION 22.

   Headings; Exhibits      20  

SECTION 23.

   Governing Law      20  

SECTION 24.

   Waiver of Jury Trial; Consent to Jurisdiction      20  

SECTION 25.

   Mergers and Other Transactions Affecting Registrable Shares      20  

SECTION 26.

   Prohibition on Certain Other Registration Rights      20  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of April 7, 2020 (this
“Agreement”), is entered into by and among (i) Velocity Financial, Inc., a
Delaware corporation (the “Company”), (ii) Snow Phipps Group AIV L.P. (“SP AIV”)
and Snow Phipps Group (RPV), L.P. (“SP RPV”), and (iii) TOBI III SPE I LLC
(“TOBI”) (such parties, together with the Snow Phipps Group and the TOBI Group,
the “Initial Equity Holders”).

WHEREAS, the Company and Initial Equity Holders are parties to the Securities
Purchase Agreement, dated as of April 5, 2020 (the “Purchase Agreement”),
pursuant to which the Company has sold to the Initial Equity Holders, and the
Initial Equity Holders have purchased from the Company, an aggregate of 45,000
shares of the Series A Convertible Preferred Stock (the “Series A Convertible
Preferred Stock”), which is convertible into shares of the Common Stock, and
warrants to purchase shares of outstanding Common Stock (“Warrants”);

WHEREAS, the Company and the Initial Equity Holders are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Initial Equity Holders on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the parties hereto hereby agree as follows:

SECTION 1.    Definitions. In addition to the terms defined elsewhere in this
Agreement, as used herein, the following terms shall have the following
respective meanings. Unless the context otherwise requires, the singular shall
include the plural and the masculine gender shall include the feminine and
neuter, and vice versa, and the word “or” shall be inclusive.

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board’s good faith judgment, after consultation with outside
counsel to the Company, (i) would be required to be made in any report or
registration statement filed with the SEC by the Company so that such report or
registration statement would not contain any untrue statement of a material fact
or omission to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
report or registration statement and (iii) is not in the best interests of the
Company or would materially interfere with a bona fide financing transaction,
disposition or acquisition or similar transaction by the Company and/or its
subsidiaries that is material to the Company and its subsidiaries (on a
consolidated basis).

“Affiliate” means, when used with reference to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person; provided that none of the Company nor any of its subsidiaries shall be
deemed an Affiliate of any Equity Holder; provided, further, that no portfolio
company of any Equity Holder or of any Affiliate of such Equity Holder shall be
considered an Affiliate of such Equity Holder.

“Board” means the board of directors of the Company.

“Common Stock” means the common stock of the Company (or any successor of the
Company by merger, consolidation, or other reorganization) and any stock into
which any such common stock shall have been changed or any stock resulting from
any reclassification of any such common stock.

“Eligible Holders” means the Equity Holders and holders of Other Shares.

“Eligible Shares” means the Registrable Shares and the Other Shares.

“Equity Holders” means (i) each of the Initial Equity Holders and (ii) any
Affiliate of the Initial Equity Holders or any third party, in each case to whom
any of the Initial Equity Holders has assigned its rights under this Agreement
in accordance with Section 15; provided that a Person shall cease to be an
Equity Holder at the time such Person ceases to hold Registrable Shares.



--------------------------------------------------------------------------------

“Equity Holders’ Counsel” means the counsel selected to represent the Equity
Holders in any registration and/or offering pursuant to this Agreement by
(i) the Requesting Equity Holders in the case of a Demand Registration and any
offering effected pursuant to Section 2(e), (ii) the Initiating Equity Holders
in the case of a Takedown Demand or (iii) the Equity Holders holding a majority
of Registrable Shares being registered and/or sold (as applicable) in any other
registration and/or offering, provided that the other Equity Holders
participating in any registration and/or offering may select a separate counsel
to represent them in connection with such registration and/or offering.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same shall be in effect from time to time.

“Existing Registration Rights Agreement” means that certain agreement, dated as
of January 16, 2020, by and among the Company, Initial Equity Holders or certain
of their affiliates and the other parties thereto.

“Group” means, with respect to any party hereto that is an Eligible Holder,
(i) such party and (ii) any Affiliate of any such party or its Affiliates, in
each case to whom such party or any of its Affiliates has assigned its rights
under this Agreement in accordance with Section 15 and who has become a party to
this Agreement as an Eligible Holder; provided that a Person shall cease to be a
member of a Group (without affecting the status of any other members of such
Group) at the time such Person ceases to hold Registrable Shares.

“Marketed Underwritten Demand Registration” means a Demand Registration
involving a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by the Company and one or more underwriters, in
each case, over a period of more than 48 hours.

“Marketed Underwritten Takedown Offering” means an Underwritten Takedown
Offering involving a customary “road show” (including an “electronic road show”)
or other substantial marketing effort by the underwriters over a period of more
than 48 consecutive hours.

“Organizational Documents” means the Certificate of Incorporation and the
By-laws of the Company (each as amended and in effect from time to time).

“Other Shares” means, at any time, those shares of Common Stock which do not
constitute Primary Shares or Registrable Shares and as to which the Company has
a contractual obligation, approved by the Board, to include such shares in a
registration statement under the Securities Act pursuant to the provisions of
this Agreement applicable to Other Shares or pursuant to the provisions of the
Existing Registration Rights Agreement.

“Overnight Underwritten Takedown Offering” means an Underwritten Takedown
Offering other than a Marketed Underwritten Takedown Offering.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Primary Shares” means at any time the authorized but unissued shares of Common
Stock and shares of Common Stock held by the Company in its treasury.

“Registrable Shares” means (i) shares of Common Stock held by any Equity Holder
(now owned or hereafter acquired) including any Common Stock issued or issuable
upon conversion of the Series A Convertible Preferred Stock held by an Equity
Holder and any shares of Common Stock issued or issuable upon the exercise of
Warrants held by the Equity Holder and (ii) any equity securities of the Company
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization; provided,
however, that any particular Registrable Shares shall cease to be Registrable
Shares when (x) they have been registered for sale under the Securities Act, the
registration statement in connection therewith has been declared effective and
they have been disposed of pursuant to such effective registration statement,
(y) they have been sold in compliance with Rule 144 or (z) they are able to be
sold under Rule 144 of the Securities Act (or any successor rule) in any and all
three month periods without volume limitations or other restrictions.

 

2



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

“Rule 145” means Rule 145 promulgated under the Securities Act or any successor
rule thereto.

“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule thereto.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Shelf Participant” means any Eligible Holder listed as a potential selling
shareholder on a Form S-3 in connection with a Shelf Registration or any
Eligible Holder that could be added to such Shelf Registration without the need
for a post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

“Snow Phipps” means Snow Phipps Group LLC or any other Snow Phipps Group member
designated in writing to the Company as such by Snow Phipps.

“Snow Phipps Group” means SP AIV and SP RPV and any investment fund or related
alternative investment vehicle managed, sponsored, controlled or advised by Snow
Phipps or any Person that controls, is controlled by or is under common control
with Snow Phipps, in each case so long as any such member of the Snow Phipps
Group (i) is managed, sponsored, controlled or advised by an investment fund
affiliated with Snow Phipps and (ii) owns Common Stock, Warrants or Series A
Convertible Preferred Stock.

“TOBI Group” means TOBI and any investment fund or related alternative
investment vehicle managed, sponsored, controlled or advised by TOBI or any
Person that controls, is controlled by or is under common control with TOBI, in
each case so long as any such member of the TOBI Group (i) is managed,
sponsored, controlled or advised by an affiliate of TOBI and (ii) owns Common
Stock, Warrants or Series A Convertible Preferred Stock.

“Underwritten Offering” means an offering of Common Stock or other equity
securities of the Company in which such securities are sold to an underwriter or
underwriters on a firm commitment basis for reoffering to the public.

“Underwritten Takedown Offering” means an Underwritten Offering pursuant to a
Takedown Demand.

“WKSI” means a well-known seasoned issuer, as defined in the Rule 405 of the
Securities Act.

(a)    For all purposes of and under this Agreement, the following capitalized
terms shall have the respective meanings ascribed to them on the page of this
Agreement set forth opposite each such capitalized term below:

 

Agreement

   Recitals

Assignee

   Section 16

Company

   Recitals

Confidential Information

   Section 5(r)

Demand Registration

   Section 2(a)

e-mail

   Section 18

FINRA

   Section 5(m)

Form S-3

   Section 2(a)(ii)

Group

   Section 1(a)

Holdback Period

   Section 4(a)

Initiating Equity Holder

   Section 2(f)

Purchase Agreement

   Recitals

Registration Expenses

   Section 7

 

3



--------------------------------------------------------------------------------

Representatives

   Section 5(r)

Requesting Equity Holder

   Section 2(a)

Rights Termination Date

   Section 13

Series A Convertible Preferred Stock

   Recitals

Shelf Period

   Section 2(d)(iii)

Shelf Registration

   Section 2(c)

Shelf Registration Date

   Section 2(d)(C)

Shelf Registration Notice

   Section 2(d)(A)

Shelf Registration Statement

   Section 2(d)(C)

Warrants

   Recitals

WKSI

   Section 1(a)

(b)    The words “hereof”, “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles and Sections are to Articles and
Sections of this Agreement unless otherwise specified. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References in this Agreement to a number or
percentage of shares, units or other equity interests shall take into account
and give effect to any split, combination, dividend or recapitalization of such
shares, units or other equity interests, as applicable.

SECTION 2.    Demand Registration.

(a)    If the Company shall receive from any member of the Snow Phipps Group or
the TOBI Group (each, a “Requesting Equity Holder”) a written request that the
Company effect a registration with respect to all or a part of the Registrable
Shares held by such Requesting Equity Holder (a “Demand Registration”, which
term shall include any Marketed Underwritten Demand Registration and demands for
a Marketed Underwritten Takedown Offering), then the Company will:

(i)    within ten (10) days after the date of such request, give written notice
of the proposed registration to all Equity Holders (other than the Requesting
Equity Holder) and the holders of Other Shares; and

(ii)    use commercially reasonable efforts to, as soon as practicable, effect
such registration which shall, in the case of a secondary offering, be on
Form S-3 if the Company is qualified for registration on Form S-3 under the
Securities Act (or any comparable or successor form or forms thereto) (“Form
S-3”) and if the Company is not qualified for registration on Form S-3 at such
time, on Form S-1 under the Securities Act) (“Form S-1”) (including, without
limitation, the execution of an undertaking to file post-effective amendments,
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with applicable regulations issued under the
Securities Act) as may be so requested and as would permit or facilitate the
sale and distribution of all of such Registrable Shares as are specified in such
request, together with all or such portion of (A) the other Registrable Shares
joining in such request as are specified in a written request from any Equity
Holder received by the Company, (B) any Other Shares entitled to participate
therein as are specified in a written request from the holders of such Other
Shares received by the Company, and/or (C) any Primary Shares proposed to be
included in such registration by the Company by notice from the Company to the
Requesting Equity Holder, in each case within twenty (20) days after written
notice from the Company is given under Section 2(a)(i) above; provided that the
Company shall not be obligated to effect, or take any action to effect, any such
registration pursuant to this Section 2(a):

(1)    In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

 

4



--------------------------------------------------------------------------------

(2)    If the Company shall furnish to the Requesting Equity Holder a
certificate signed by the Chief Executive Officer (or other authorized officer)
of the Company stating that in the reasonable discretion of the Company the
registration statement (i) would require the Company to make an Adverse
Disclosure or (ii) could not be effected by the Company in compliance with the
applicable financial statement requirements under applicable securities laws,
the Company’s obligation to use its reasonable best efforts to comply with this
Section 2(a), and its related obligations under Section 5, shall be deferred
(provided that the Company shall only be permitted two deferrals pursuant to
this Section 2(a)(ii)(2) and Section 2(d)(iv), in the aggregate, in any
twelve-month period, with such deferrals not to exceed an aggregate of 90 days);

(3)    If the Requesting Equity Holder and its Group propose to register
Registrable Shares at an expected offering price, net of underwriter discounts
and commissions, of less than $10,000,000 (net of Registration Expenses) in the
aggregate; provided that this clause (4) shall not apply to a Shelf Registration
covering an unspecified number of shares in accordance with Section 2(b); or

(4)    With respect to registrations on Form S-3, in excess of an aggregate of
more than four (4) Demand Registrations and/or Takedown Demands (as defined
herein) in any calendar year or in excess of one Demand Registration or Takedown
Demand per calendar quarter, excluding any Demand Registrations and Takedown
Demands that are terminated in accordance with Section 2(b) below; or

(5)    With respect to registrations on Form S-1, in excess of one (1) Demand
Registration in any calendar year.

Subject to the provisions of Section 2(e) below, the Company may, in its sole
discretion, include Other Shares in the registration statement filed pursuant to
the request of the Requesting Equity Holders pursuant to this Section 2(a).

(b)    Right to Terminate. A Requesting Equity Holder shall have the right to
terminate any Demand Registration initiated by it under Section 2(a) prior to
the effectiveness of such Demand Registration whether or not any Equity Holder
has elected to include Registrable Shares in such Demand Registration and,
thereupon, the Company shall be relieved of its obligation to register any
Registrable Shares under Section 2(a) in connection with such Demand
Registration (but not from its obligation to pay the Registration Expenses in
connection therewith); provided, that (i) the Requesting Equity Holder has
reimbursed the Company for the pro rata portion (based on the total number of
securities such Requesting Equity Holder sought to register, as compared to the
total number of securities included on the applicable registration statement) of
the reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with such Demand Registration, or (ii) a material adverse
change occurred in the condition (financial or otherwise), business, prospects,
assets, properties, operations or resolutions of operations of the Company and
its subsidiaries taken as a whole subsequent to the date of delivery of the
Demand Registration or the per share price of the Common Stock has declined by
ten percent (10%) or more as compared to the closing per share price of the
Common Stock on the date of the delivery of the written notice requesting such
Demand Registration.

(c)    Shelf Registration. At any time and from time to time when the Company is
eligible to utilize Form S-3 to sell shares in a secondary offering on a delayed
or continuous basis in accordance with Rule 415 (a “Shelf Registration”), any
demand made pursuant to Section 2(a) may, at the option of the Requesting Equity
Holder, be a demand for a Shelf Registration.

(d)    Shelf Registration Right. If the Company shall receive from any Equity
Holder, a written request to file a Shelf Registration Statement (which request,
for the avoidance of shall not be deemed to be a Demand Registration), the
Company will:

 

5



--------------------------------------------------------------------------------

(A)    within ten (10) days after the date of such request, give written notice
of the proposed registration to all Equity Holders and the holders of Other
Shares (a “Shelf Registration Notice”) of the anticipated date of the filing of
such Shelf Registration Statement and shall include in such Shelf Registration
Statement a number of Registrable Shares equal to the aggregate number of
Registrable Shares requested to be included by any Equity Holder or holder of
Other Shares within five (5) business days of the Company delivering the Shelf
Registration Notice to such Equity Holder or holder of Other Shares;

(B)    use its commercially reasonable efforts to cause such Shelf Registration
Statement to become effective as promptly as reasonably practicable after the
Shelf Registration Date; and

(C)    use its commercially reasonable efforts to file as promptly as
practicable, but in any event no earlier than February 1, 2021 (the “Shelf
Registration Date”), a registration statement on Form S-3 (or any successor form
then in effect) (a “Shelf Registration Statement”) (which Shelf Registration
Statement shall be designated by the Company as an automatic shelf registration
statement if the Company is a WKSI at the time of filing such Shelf Registration
Statement with the SEC), as will permit or facilitate the sale and distribution
of all Registrable Shares owned by the Equity Holders (or such lesser amount of
the Registrable Shares of any Equity Holder as such Equity Holder shall request
to the Company in writing).

(ii)    If at the time of such request the Company is a WKSI, (x) if the Company
so elects, such Shelf Registration Statement may also cover an unspecified
number of shares to be sold by the Company, and (y) if the Equity Holders so
elect, such Shelf Registration Statement may cover an unspecified number of
shares to be sold by the Equity Holders. If the Company is permitted by
applicable law, rule or regulation to add selling securityholders or additional
Registrable Shares, as applicable, to a Shelf Registration Statement without
filing a post-effective amendment, an Equity Holder that requested that not all
of its Registrable Shares be included in a Shelf Registration Statement that is
currently effective (including pursuant to the immediately preceding sentence)
may request the inclusion of such Equity Holder’s Registrable Shares (such
amount not in any event to exceed the total Registrable Shares owned by such
Equity Holder) in such Shelf Registration Statement at any time or from time to
time, and the Company shall add such Registrable Shares to the Shelf
Registration Statement as promptly as reasonably practicable. Each of the Equity
Holders and any other Eligible Holder who holds more than five percent (5%) of
the Registrable Shares (assuming conversion and exercise of all Series A
Convertible Preferred Stock and Warrants then held by the Equity Holders) may
request to that the Company supplement or amend any Shelf Registration Statement
to include such Equity Holder’s or Eligible Holder’s Registrable Shares at any
time or from time to time, and the Company shall make such amendment or
supplement as promptly as reasonably practicable. The Company shall also use its
commercially reasonable efforts to file any replacement or additional Shelf
Registration Statement and use commercially reasonable efforts to cause such
replacement or additional Shelf Registration Statement to become effective prior
to the expiration of the initial Shelf Registration Statement filed pursuant to
this Section 2.1(d).

(iii)    The Company shall use its commercially reasonable efforts to keep such
Shelf Registration Statement filed pursuant to this Section 2.1(d), including
any replacement or additional Shelf Registration Statement, continuously
effective under the Securities Act in order to permit the prospectus forming a
part thereof to be usable by the Shelf Participants until the date as of which
all Registrable Shares registered by such Shelf Registration Statement have been
sold or cease to be Registrable Shares (such period of effectiveness, the “Shelf
Period”).

(iv)    The Company shall not be obligated to effect, or take any action to
effect, any such registration pursuant to this Section 2(d):

(A)    In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

 

6



--------------------------------------------------------------------------------

(B)    If the Company shall furnish to the requesting Equity Holder a
certificate signed by the Chief Executive Officer (or other authorized officer)
of the Company stating that in the reasonable discretion of the Company the
Shelf Registration Statement (i) would require the Company to make an Adverse
Disclosure or (ii) could not be effected by the Company in compliance with the
applicable financial statement requirements under applicable securities laws,
the Company’s obligation to use its reasonable best efforts to comply with this
Section 2(d), and its related obligations under Section 5, shall be deferred
(provided that the Company shall only be permitted two deferrals pursuant to
this Section 2(d)(iv) and Section 2(a)(ii)(2), in the aggregate, in any
twelve-month period, with such deferrals not to exceed an aggregate of 90 days).

In addition, the Company may suspend the use of any effective Shelf Registration
by written notice to the holders of Registrable Shares listed as potential
selling shareholders therein under the circumstances, for the period and subject
to the limitations set forth in Section 2(a)(ii)(2) and Section 2(d)(iv)(C).

(e)    Underwriting. In the case of any offering made in accordance with
Section 2(a), other than an offering made pursuant to a Takedown Demand:

(i)    if the Requesting Equity Holder intends to distribute the Registrable
Shares by means of an Underwritten Offering, it shall so advise the Company as a
part of its request made pursuant to Section 2(a) and the underwriters and
managing underwriter(s) for such Underwritten Offering shall be chosen by the
Requesting Equity Holder. If the holders of Other Shares request inclusion of
such shares, the Equity Holders agree that the Company may include such shares
in the Underwritten Offering so long as such holders agree to be bound by the
applicable provisions of this Section 2. The Requesting Equity Holder and the
Company shall (together with all other Eligible Holders proposing to distribute
their Eligible Shares through such Underwritten Offering) enter into an
underwriting agreement in customary form and reasonably acceptable to the
Company with the underwriter or underwriters. Notwithstanding any other
provision of this Section 2, if the managing underwriter(s) selected as provided
in this Section 2(e) determines that marketing factors require a limitation on
the number of shares to be underwritten in such Underwritten Offering, the
managing underwriter may limit the number of shares proposed to be included in
such registration and Underwritten Offering as follows:

(1)    first, Registrable Shares held by the Snow Phipps Group and the TOBI
Group that have requested to participate in such Demand Registration based on
the relative number of Registrable Shares requested to be included by such
Persons in such Underwritten Offering;

(2)    second, and only if all the securities referred to in clause (1) have
been included in such Demand Registration, Registrable Shares held by the other
Equity Holders and holders of Other Shares shall be included, allocated pro rata
among the other Equity Holders and holders of Other Shares that have requested
to participate in such Demand Registration based on the relative number of
Registrable Shares requested to be included by such Persons in such Underwritten
Offering; and

(3)    third, and only if all of the securities referred to in clause (2) have
been included in such Demand Registration, the number of securities that the
Company proposes to include in such Demand Registration that, in the opinion of
the managing underwriter(s), can be sold without having such adverse effect,
shall be included.

(f)    Shelf Takedowns. At any time when a Shelf Registration statement is
effective and its use has not been suspended by the Company pursuant to
Section 2(c), upon the demand (a “Takedown Demand”) by any Equity Holder that is
a Shelf Participant holding Registrable Shares at such time (the “Initiating
Equity Holder”), the Company will facilitate in the manner described in this
Agreement a “takedown” of shares off of such Shelf Registration; provided that
(i) subject to the limitations set forth in Section 2(a)(ii)(4) and
Section 2(a)(ii)(5) hereof, the Equity Holders shall have the right to make no
more than four (4) Takedown Demands and/or Demand Registrations in any twelve
(12) month period, (ii) shall have the right to make an unlimited number of
Takedown Demands and/or Demand Registrations, but only one in any calendar
quarter, (iii) the Company shall not be obligated to effect a Marketed
Underwritten Takedown Offering unless the shares requested to be sold in such
offering have an

 

7



--------------------------------------------------------------------------------

aggregate market value (based on the most recent closing price of the Common
Stock at the time of the demand) of at least $10,000,000 (net of expected
underwriting discounts and commissions); and (iv) the Company will provide
(x) in connection with any Overnight Underwritten Takedown Offering at least two
(2) business days’ notice to any Eligible Holder (other than the Initiating
Equity Holder) that is a Shelf Participant and that is a member of the Snow
Phipps Group or the TOBI Group or other Equity Holder or is a director or
executive officer of the Company, and (y) in connection with any Marketed
Underwritten Takedown Offering, at least five (5) business days’ notice to any
Eligible Holder (other than the Initiating Equity Holder) that is a Shelf
Participant. If any Shelf Participants entitled to receive a notice pursuant to
clause (iv) of the preceding sentence request inclusion of their Eligible Shares
(by notice to the Company, which notice must be received by the Company no later
than (A) in the case of an Overnight Underwritten Takedown Offering, the
business day following the date notice is given to such participant or (B) in
the case of a Marketed Underwritten Takedown Offering, three (3) calendar days
following the date notice is given to such participant) the Company shall
include such shares in the Underwritten Takedown Offering so long as such
participants agree to be bound by the applicable provisions of this Section 2;
provided that (1) the Initiating Equity Holder shall maintain the right to
select the underwriter(s) or managing underwriter(s) for such offering and
(2) if such managing underwriter(s) determines that marketing factors require a
limitation on the number of shares to be underwritten, the managing
underwriter(s) may limit the number of shares proposed to be included in such
offering such that the number of Eligible Shares to be included shall be
determined in the manner set forth in Section 2(c). The Shelf Participants
participating in such offering and the Company shall enter into an underwriting
agreement in customary form with the underwriter or underwriters of such
offering. Any Shelf Participant who has requested inclusion in such Underwritten
Takedown Offering as provided above (including the Initiating Equity Holder) may
elect to withdraw therefrom at any time prior to the consummation of the
takedown by written notice to the Company, the managing underwriter(s) and the
Initiating Equity Holder; provided that, if the Company’s counsel or
underwriters’ counsel reasonably determines that such withdrawal would require a
recirculation of the prospectus, then no Eligible Holder shall have the right to
withdraw unless the Initiating Equity Holder has elected to withdraw.

(g)    Effective Registration Statement. Should a Takedown Demand not be
consummated due to the failure of the Initiating Equity Holder to perform its
obligations under this Agreement, or in the event the Initiating Equity Holder
withdraws or does not pursue the offering contemplated by the Takedown Demand
request as provided for in Section 2(f) above, then such Takedown Demand shall
be deemed to have been effected for purposes of clause (i) of Section 2(f)
unless such offering does not proceed because (x) a material adverse change
occurred in the condition (financial or otherwise), business, prospects, assets,
properties, operations or results of operations of the Company and its
subsidiaries taken as a whole subsequent to the date of the delivery of the
Takedown Demand referred to in Section 2(f) above or the per share price of the
Common Stock has declined by ten percent (10%) or more as compared to the
closing per share price of the Common Stock on the date of the Takedown Demand,
(y) use of the Shelf Registration was subsequently suspended by the Company as
provided in Section 2(c), or (z) the Shelf Registration statement did not remain
continuously effective until all the Registrable Shares subject to such Takedown
Demand were sold because (i) the Company was not in compliance in all material
respects with its obligations under this Agreement, or (ii) the Shelf
Registration was interfered with by any stop order, injunction, or other order
or requirement of the SEC or other governmental agency or court, in which event
such Takedown Demand shall not be deemed to have been effected for purposes of
clause (i) of Section 2(f).

SECTION 3.    Company Registration. (a) If the Company shall determine to
register any Primary Shares or Other Shares under the Securities Act (other than
(A) pursuant to a registration statement on Form S-4 or S-8 (or such similar
successor forms then in effect under the Securities Act), (B) pursuant to a
registration relating solely to an offering and sale to employees, directors or
consultants of the Company or its subsidiaries pursuant to any employee stock
plan or other benefit plan arrangement, (C) pursuant to a registration relating
to a Rule 145 transaction, (D) pursuant to a registration by which the Company
is offering to exchange its own securities for other securities (including
pursuant to Section 8), (E) pursuant to a registration statement relating solely
to dividend reinvestment or similar plans or (F) pursuant to a registration
statement by which only the initial purchasers and subsequent transferees of
debt securities or preferred equity securities of the Company or any of its
subsidiaries that are convertible or exchangeable for Common Stock may resell
such notes and sell the Common Stock into which such notes may be converted or
exchanged) then in each case, the Company will:

(i)    promptly (but in no event less than ten (10) days prior to the proposed
date of filing of any such registration statement or, in the case of an offering
under a Shelf Registration Statement, the anticipated pricing or trade date)
give to the Eligible Holders a written notice thereof; and

 

8



--------------------------------------------------------------------------------

(ii)    include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Eligible Shares specified in a written request or requests by any Eligible
Holder (provided that such Eligible Holder has indicated within twenty (20) days
after written notice from the Company described in clause (i) above is given
that such Eligible Holder desires to sell Eligible Shares in the manner of
distribution proposed by the Company) except as set forth in Section 3(b) below.

(b)    Underwriting. If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise the Eligible Holders as a part of the written notice given pursuant to
Section 3(a)(i). In such event, the right of each Eligible Holder to
registration pursuant to this Section 3(b) shall be conditioned upon such
Eligible Holder’s participation in such underwriting and the inclusion of such
Eligible Holder’s Registrable Shares in the underwriting to the extent provided
herein. The participating Eligible Holders shall (together with the Company and
the other stockholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter or
underwriters participating in the underwriting. Notwithstanding any other
provision of this Section 3, if the managing underwriter(s) determines that
marketing factors require a limitation on the number of shares to be
underwritten, the managing underwriter(s) may limit the number of Eligible
Shares proposed to be included in such registration and underwriting as follows:

(1)    first, 100% of the securities that the Company proposes to sell shall be
included;

(2)    second, and only if all the securities referred to in clause (1) have
been included, the number of Registrable Shares that Equity Holders have
proposed to include in such registration, which, in the opinion of such managing
underwriter(s), can be sold without having such adverse effect in such
registration shall be included, with such number to be allocated pro rata among
the members of the Equity Holders that have requested to participate in such
registration based on the relative number of Registrable Shares requested by
such Persons to be included in such registration; and

(3)    third, and only if all the securities referred to in clause (2) have been
included, the number of Registrable Shares that holders of Other Shares have
proposed to include in such registration, which, in the opinion of such managing
underwriter(s), can be sold without having such adverse effect in such
registration shall be included, with such number to be allocated pro rata of
Other Shares that have requested to participate in such registration based on
the relative number of Registrable Shares requested by such Persons to be
included in such registration.

Any Eligible Holder or other stockholder may elect to withdraw from such
underwriting at any time prior to the consummation of the offering by written
notice to the Company and the underwriter(s). Any Eligible Shares or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration; provided that, if the Company’s counsel or underwriter’s
counsel reasonably determines that such withdrawal would materially delay the
registration or require a recirculation of the prospectus, then the Eligible
Holders shall have no right to withdraw. In the event that any Eligible Holder
has requested inclusion of Eligible Shares in a Shelf Registration initiated by
the Company, such Eligible Holder shall have the right, but not the obligation,
to participate in any Underwritten Offering of the Company’s Common Stock under
such shelf registration.

SECTION 4.    Holdback Agreement. (a) If requested by the managing
underwriter(s) of an Underwritten Offering, neither the Eligible Holders nor the
Company shall offer for sale (including by short sale), grant any option for the
purchase of, or otherwise transfer (whether by actual disposition or effective
economic disposition due to cash settlement, derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of Common Stock or otherwise), any equity securities (or interests
therein) in the Company without the prior written consent of the Company for a
period designated by the Company in writing to the Eligible Holders, which shall
begin (i) in the case of a Takedown Demand, the earlier of the date of the
underwriting agreement and the commencement of marketing efforts or (ii) for any
other offering, 7 days before the effective date of the registration statement,
and shall not last longer than ninety (90) days following such effective date
for any offering thereafter, subject, in each case, to reasonable extension as
determined by the Company to the extent necessary to avoid a blackout of
research reports under applicable regulations of FINRA (each such period, a
“Holdback Period”); provided that no Holdback Period shall apply to any Equity
Holder who is not entitled to participate in an Underwritten Offering

 

9



--------------------------------------------------------------------------------

hereunder (disregarding the effect of any underwriter cutbacks imposed on such
Equity Holder). Notwithstanding the foregoing, the Company may effect a public
sale or distribution of securities of the type described above and during the
periods described above if such sale or distribution is made pursuant to
Registrations on Form S-4 or S-8 or any successor form to such Forms or as part
of any registration of securities for offering and sale to employees, directors
or consultants of the Company and its subsidiaries pursuant to any employee
stock plan or other employee benefit plan arrangement. If requested by the
managing underwriter(s) of any such offering and subject to the approval of the
Company, the Company and the Eligible Holders shall execute a separate agreement
to the foregoing effect, each of which shall be substantially similar and none
of which shall contain any terms (other than notice requirements for officers
and directors) more favorable to any Eligible Holder than all other Eligible
Holders. The Company may impose stop-transfer instructions with respect to the
Common Stock or other securities subject to the foregoing restriction until the
end of the Holdback Period. Notwithstanding the foregoing, if the managing
underwriter(s) in connection with any such offering waive all or any portion of
the Holdback Period with respect to any Eligible Holders, the Company, the
Requesting Equity Holders or the Initiating Equity Holders, as applicable, will
use commercially reasonable efforts to cause such managing underwriter(s) to
apply the same waiver to all other Eligible Holders. The obligations of any
person under this Section 4 are not in limitation of holdback or transfer
restrictions that may otherwise apply by virtue of any other agreement or
undertaking.

SECTION 5.    Registration Procedures. If and whenever the Company is under an
obligation pursuant to the provisions of this Agreement to effect the
registration of any Eligible Shares, the Company shall, as expeditiously as
reasonably practicable:

(a)    prepare the required registration statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a registration statement or prospectus (including a free
writing prospectus), or any amendments or supplements thereto, furnish to the
underwriters, if any, and the Equity Holders participating in such offering, if
any, copies of all documents prepared to be filed, which documents shall be
subject to the review of such underwriters, such Equity Holders and the Equity
Holders’ Counsel;

(b)    use its commercially reasonable efforts to cause a registration statement
that registers such Eligible Shares to become and remain effective for a period
of 120 days (subject to any extension provided for in Section 5(c)) or until all
of such Eligible Shares have been disposed of (if earlier); provided, however,
that in the case of any Shelf Registration, the 120 day period shall be
extended, if necessary, to keep the registration statement effective as
contemplated by Section 2(d)(iii);

(c)    furnish, a reasonable period of time before filing a registration
statement that registers such Eligible Shares, a prospectus relating thereto or
any amendments or supplements relating to such a registration statement or
prospectus to the Equity Holders’ Counsel and fairly consider such reasonable
changes in any such documents prior to or after the filing thereof as such
Equity Holders’ Counsel may request;

(d)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
(i) reasonably requested by any Eligible Holder participating in such
registration (to the extent such request relates to information relating to such
Eligible Holder) (ii) necessary to keep such registration statement effective
for at least a period of 120 days or until all of such Eligible Shares have been
disposed of (if earlier) and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of such Eligible Shares; provided,
however, that in the case of any Shelf Registration, such 120 day period shall
be extended, if necessary, to keep the registration statement effective as
contemplated by Section 2(d)(iii), (iii) requested by the Eligible Holders (or
required in the case of a Shelf Registration unless the Company elects to
suspend use of such registration statement pursuant to Section 2(b)), so that
the prospectus used in connection with such registration shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing or (iv) requested jointly by the
managing underwriter(s) and the Requesting Equity Holders or the Initiating
Equity Holders, as applicable, relating to the plan of distribution therein;
and, with respect to a Shelf Registration, if during such period the Company
ceases to be eligible to continue such Shelf Registration on the original
registration statement (whether by virtue of ceasing to be eligible to use Form
S-3, by virtue of

 

10



--------------------------------------------------------------------------------

expiration of such registration statement pursuant to Rule 415(a)(5), or
otherwise), the Company shall register the applicable shares on a replacement
registration statement, which shall be on Form S-3 if the Company is then
eligible for such registration statement or, otherwise, on Form S-1, and shall
continue such Shelf Registration, and amend and supplement such replacement
registration statement from time to time, as required by this Agreement;

(e)    notify the Equity Holders’ Counsel and each participating Equity Holder
in writing (i) when the applicable registration statement or any amendment
thereto has been filed or becomes effective, and when any applicable prospectus
or any amendment or supplement thereto has been filed, (ii) of the receipt by
the Company of any notification with respect to any comments by the SEC with
respect to such registration statement or prospectus or any amendment or
supplement thereto or any request by the SEC for the amending or supplementing
thereof or for additional information with respect thereto, (iii) of the receipt
by the Company of any notification with respect to the issuance by the SEC of
any stop order suspending the effectiveness of such registration statement or
prospectus or any amendment or supplement thereto or the initiation or
threatening of any proceeding for that purpose, and (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of such Eligible Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes; and, upon occurrence of any of
the events mentioned in clauses (iii) and (iv) use its reasonable best efforts
to prevent the issuance of any stop order or obtain the withdrawal thereof as
soon as possible;

(f)    use its commercially reasonable efforts to register or qualify such
Eligible Shares under such other securities or blue sky laws of such
jurisdictions as the Eligible Holders reasonably request and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the Eligible Holders to consummate the disposition in such jurisdictions of the
Eligible Shares owned by the Equity Holders; provided, however, that the Company
will not be required to qualify to do business, subject itself to taxation or
consent to general service of process in any jurisdiction, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;

(g)    furnish to the Eligible Holders such number of copies of such
registration statement and of each amendment and supplement thereto (in each
case, including all exhibits), the prospectus, if any, contained in such
registration statement or other prospectus, including a preliminary prospectus
or any free writing prospectus, in conformity with the requirements of the
Securities Act;

(h)    without limiting Section 5(f) above, use its reasonable best efforts to
cause such Eligible Shares to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Eligible Holders (to the
extent the Eligible Holders then hold such Eligible Shares) to consummate the
disposition of such Eligible Shares;

(i)    notify the Eligible Holders on a timely basis at any time when a
prospectus relating to such Eligible Shares is required to be delivered under
the Securities Act upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

(j)    provide a transfer agent and registrar (which may be the same entity) for
such Eligible Shares and a CUSIP number for such Eligible Shares, in each case
no later than the effective date of such registration statement;

(k)    use its commercially reasonable efforts to cause all such Eligible Shares
registered pursuant to this Agreement to be listed on any national securities
exchange on which any shares of the Common Stock are listed, or, if the Common
Stock is not then listed, use its reasonable efforts to list such Eligible
Shares on a national securities exchange;

(l)    use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or the use of any
preliminary or final prospectus;

 

11



--------------------------------------------------------------------------------

(m)    reasonably cooperate with each Eligible Holder and each underwriter, and
their respective counsel in connection with any filings required to be made with
the Financial Industry Regulatory Authority (“FINRA”), and any securities
exchange on which such Eligible Shares are traded or will be traded;

(n)    take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

(o)    in the case of an offering pursuant to a registration that is not an
Underwritten Offering, cooperate with the sellers of Eligible Shares to
facilitate the timely preparation and delivery of certificates, to the extent
permitted by applicable law, not bearing any restrictive legends representing
the Eligible Shares to be sold, and cause such Eligible Shares to be issued in
such denominations and registered in such names in accordance with the
instructions of the sellers of Eligible Shares prior to any sale of Eligible
Shares and instruct any transfer agent and registrar of Eligible Shares to
release any stop transfer orders in respect thereof in accordance with
applicable law;

(p)    make such representations and warranties to the Eligible Holders
participating in such offering and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in secondary Underwritten
Offerings;

(q)    obtain for delivery to the Eligible Holders participating in such
offering and to the underwriter(s), if any, an opinion or opinions from counsel
for the Company dated the effective date of the registration statement or, in
the event of an Underwritten Offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
shall be reasonably satisfactory to the Equity Holders or underwriters, as the
case may be, and their respective counsel;

(r)    make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any Equity Holder, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by such Equity
Holders (including the Equity Holders’ Counsel) or any such underwriter in
connection with such registration statement (collectively, “Representatives”),
all pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Person or
its Representatives in connection with such registration statement
(collectively, “Confidential Information”) as shall be necessary to enable them
to exercise their due diligence responsibility; provided that any such Person or
Representative gaining access to Confidential Information pursuant to this
Section 5(r) shall agree to hold in strict confidence and shall not make any
disclosure or use any Confidential Information, unless (w) the release of such
information is requested or required by law or by deposition, interrogatory,
requests for information or documents by a governmental entity, subpoena or
similar process (provided that such Person shall give prompt and timely written
notice prior to such release, to the extent permitted by law, and shall
reasonably cooperate with the Company should the Company, at the Company’s sole
expense, desire to seek a protective order prior to disclosure), (x) such
information is or becomes publicly known other than through a breach of this or
any other agreement of which such Person has knowledge after inquiry, (y) such
information is or becomes available to such Person on a non-confidential basis
from a source other than the Company who is not known by such Person, after
inquiry, to be prohibited or restricted from disclosing such information to such
Person by contractual, legal or fiduciary obligation or (z) such information is
independently developed by such Person without the use of or access to any
Confidential Information, and each Person shall be responsible for any breach of
the terms of this Section 5(r) by such Person or its Representatives, and shall
take all appropriate steps to safeguard Confidential Information from
disclosure, misuse, espionage, loss and theft; and

(s)    provide and cause to be maintained a transfer agent and registrar for all
Eligible Shares covered by the applicable registration statement from and after
a date not later than the effective date of such registration statement.

 

12



--------------------------------------------------------------------------------

Each Eligible Holder, upon receipt of any notice from the Company of any event
of the kind described in Section 5(i) hereof, shall forthwith discontinue
disposition of the Eligible Shares pursuant to the registration statement
covering such Eligible Shares until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5(i) hereof (provided
that, in the case of a Shelf Registration, if such suspension lasts for longer
than ten (10) consecutive business days, it shall count as a suspension for
purposes of the limits set forth in Section 2(a)(ii)(2)) and Section 2(d)(iv),
and, if so directed by the Company, such Eligible Holder shall destroy all
copies, other than permanent file copies then in such holder’s possession, of
the prospectus covering such Eligible Shares at the time of receipt of such
notice.

If the disposition by any Eligible Holder of its securities is discontinued
pursuant to the foregoing sentence, the Company shall extend the period of
effectiveness of the registration statement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when such Eligible Holder shall have received, in the case of
Section 5(e)(iv), notice from the Company that such stop order or suspension of
effectiveness is no longer in effect and, in the case of Section 5(i), copies of
the supplemented or amended prospectus contemplated by Section 5(i).

SECTION 6.    Offering Procedures. If and whenever the Company is under an
obligation pursuant to the provisions of this Agreement to facilitate (x) an
Underwritten Offering pursuant to a Demand Registration or (y) an Underwritten
Takedown Offering (including a Marketed Underwritten Takedown Offering), the
Company shall, as expeditiously as practicable:

(a)    use its commercially reasonable efforts to obtain, and to furnish to the
Eligible Holders and each underwriter, “cold comfort” letters from its
independent certified public accountants in customary form and at customary
times and covering matters of the type customarily covered by cold comfort
letters;

(b)    cooperate with the sellers of Eligible Shares and the managing
underwriter(s) to facilitate the timely preparation and delivery of
certificates, to the extent permitted by applicable law, not bearing any
restrictive legends representing the Eligible Shares to be sold, and cause such
Eligible Shares to be issued in such denominations and registered in such names
in accordance with the underwriting agreement prior to any sale of Eligible
Shares to the underwriter(s);

(c)    make reasonably available its employees and personnel for participation
in “road shows” and other marketing efforts and otherwise provide reasonable
assistance to the underwriter(s) (taking into account the needs of the Company’s
businesses and the requirements of the marketing process) in the marketing of
Eligible Shares in such Underwritten Offering;

(d)    if at any time the information conveyed to a purchaser at the time of
sale includes any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, promptly file with the
SEC such amendments or supplements to such information as may be necessary so
that the statements as so amended or supplemented will not, in light of the
circumstances, be misleading;

(e)    execute an underwriting agreement in customary form and reasonably
acceptable to the Company; and

(f)    subject to all the other provisions of this Agreement, use its
commercially reasonable efforts to take all other steps necessary or advisable
to effect the sale of such Eligible Shares contemplated hereby.

SECTION 7.    Expenses. All fees and expenses (other than underwriting discounts
and commissions relating to the Eligible Shares, as provided in this Section 7)
incurred by the Company in complying with Section 5 and Section 6 and any
registration or offering under Section 2 or Section 3, including (i) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with the SEC, FINRA and if applicable, the fees and
expenses of any “qualified independent underwriter,” as such term is defined in
FINRA Rule 5121 (or any successor provision), and of its counsel, (ii) all fees
and expenses in connection with compliance with

 

13



--------------------------------------------------------------------------------

any securities or “Blue Sky” laws (including fees and disbursements of counsel
for the underwriters in connection with “Blue Sky” qualifications of the
Eligible Shares), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Eligible Shares in a form eligible for deposit with The
Depository Trust Company and of printing prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants of the Company (including the expenses of any special audit and cold
comfort letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of Eligible
Shares on any securities exchange, (vii) any reasonable fees and disbursements
of underwriters customarily paid by issuers or sellers of securities, (viii) all
fees and expenses of any special experts or other Persons retained by the
Company in connection with any registration, (ix) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (x) all reasonable expenses related to
the “road-show” for any Underwritten Offering, including all travel, meals and
lodging of Company personnel or advisors to the Company (not including the
underwriters and their advisors), and (xi) any other fees and disbursements
customarily paid by the issuers of securities shall, in all cases, be paid by
the Company (collectively, the “Registration Expenses”); provided, however, that
all underwriting discounts and commissions applicable to the Eligible Shares
shall be borne by the Eligible Holders selling such Eligible Shares, in
proportion to the number of Eligible Shares sold in the offering by each such
Eligible Holder. In addition, in connection with each registration or offering
made pursuant to this Agreement, the Company shall pay the reasonable fees and
expenses of Equity Holders’ Counsel.

SECTION 8.    Indemnification. (a) In connection with any registration of any
Eligible Shares under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless, to the fullest extent permitted by law, each
Eligible Holder, their respective directors, managers, officers, fiduciaries,
employees, stockholders, members or general or limited partners (and the
directors, managers, officers, employees and stockholders thereof), each
underwriter, broker or any other Person acting on behalf of each Eligible Holder
and each other Person, if any, who controls any of the foregoing Persons within
the meaning of the Securities Act from and against any and all losses, claims,
damages or liabilities (or actions in respect thereof), joint or several, and
expenses reasonably incurred (including reasonable fees of counsel and any
amounts paid in any settlement effected with the Company’s consent, which
consent shall not be unreasonably withheld, delayed or conditioned if such
settlement is solely with respect to monetary damages) to which any of the
foregoing Persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) and expenses arise out of or are based upon: (i) any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement under which such securities were registered under the Securities Act
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary, final or summary prospectus or any amendment or
supplement thereto, together with the documents incorporated by reference
therein, or any free writing prospectus utilized in connection therewith, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (iii) any
untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission or alleged omission to state therein a material fact required to
be stated therein in order to make the statements therein not misleading,
(iv) any violation by the Company of any federal, state or common law rule or
regulation applicable to the Company and relating to action required of or
inaction by the Company in connection with any such registration (including any
violation or alleged violation of state “blue sky” laws) or (v) any failure to
register or qualify Eligible Shares in any state where the Company or its agents
have affirmatively undertaken or agreed in writing that the Company (the
undertaking of any underwriter being attributed to the Company) will undertake
such registration or qualification on behalf of the Eligible Holders (provided
that in such instance the Company shall not be so liable if it has undertaken
its reasonable best efforts to so register or qualify such Eligible Shares), and
shall reimburse any such indemnified party for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability, action or proceeding as such expenses
are incurred; provided, however, that the indemnity agreement contained in this
Section 8(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld,
delayed or conditioned if such settlement is solely with regard to monetary
damages), and that the Company shall not be liable to any such indemnified party
in any such case to the extent that any such loss, claim, damage, liability or
action

 

14



--------------------------------------------------------------------------------

(including any legal or other expenses incurred) arises out of or is based upon
an untrue statement of a material fact or allegedly untrue statement of a
material fact or omission of a material fact or alleged omission of a material
fact made in said registration statement, preliminary prospectus, final
prospectus, amendment, supplement, free writing prospectus or document incident
to registration or qualification of any Eligible Shares in reliance upon and in
conformity with written information furnished to the Company by such indemnified
party, any Affiliate of such indemnified party or their counsel specifically for
use in the preparation thereof. This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Eligible Holder or any indemnified party and shall survive the transfer of such
securities by such Eligible Holder. The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above with respect to
the indemnification of the indemnified parties.

(a)    In connection with any registration of Eligible Shares under the
Securities Act pursuant to this Agreement, each holder of Eligible Shares shall
severally and not jointly indemnify and hold harmless (in the same manner and to
the same extent as set forth in Section 8(a)) to the fullest extent permitted by
law the Company, each director or manager of the Company, each officer of the
Company who shall sign such registration statement their respective directors,
officers, fiduciaries, employees, stockholders, members or general or limited
partners (and the directors, officers, employees and stockholders thereof), and
each Person who controls any of the foregoing Persons within the meaning of the
Securities Act with respect to any untrue statement of a material fact or
omission of a material fact required to be stated therein in order to make the
statements therein not misleading, from such registration statement, any
preliminary prospectus or final prospectus contained therein or otherwise filed
with the SEC, any amendment or supplement thereto, any free writing prospectus
utilized thereunder or any document incident to registration or qualification of
any Eligible Shares, but only if such statement or omission was made in reliance
upon and in conformity with written information furnished to the Company by such
holder specifically for use in connection with the preparation of such
registration statement, preliminary prospectus, final prospectus, amendment,
supplement or document; provided, however, that the indemnity agreement
contained in this Section 9(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Eligible Holder (which consent shall not be
unreasonably withheld, delayed or conditioned if such settlement is solely with
regard to monetary damages), and that the maximum amount of liability in respect
of such indemnification shall be limited, in the case of each seller of Eligible
Shares, to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) actually received by such seller from the sale of
Eligible Shares effected pursuant to such registration giving rise to such loss,
claim, damage, liability, action or expense.

(b)    Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding that may involve a claim referred to in
the preceding paragraphs of this Section 8, such indemnified party will give
written notice to the latter of the commencement of such action. The failure of
any indemnified party to notify an indemnifying party of any such action shall
not relieve the indemnifying party from any liability in respect of such action
that it may have to such indemnified party on account of this Section 8, except
to the extent the indemnifying party is materially prejudiced thereby. In case
any such action is brought against an indemnified party, the indemnifying party
will be entitled to participate in and to assume the defense thereof, jointly
with any other indemnifying party similarly notified to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be responsible
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if (i) the indemnifying party fails to
take reasonable steps necessary to defend diligently the action or proceeding
within twenty (20) days after receiving notice from such indemnified party; or
(ii) counsel to an indemnified party shall have reasonably concluded that there
may be one or more legal or equitable defenses available to such indemnified
party which are additional to or conflict with those available to the
indemnifying party; or (iii) representation of both parties by the same counsel
is otherwise inappropriate under applicable standards of professional conduct,
then in any such case the indemnifying party shall not have the right to assume
the defense of such action on behalf of such indemnified party (but shall have
the right to participate therein with counsel of its choice at its own expense)
and such indemnifying party shall reimburse such indemnified party and any
Person controlling such indemnified party for the reasonable fees and expenses
of any counsel retained by the indemnified party which is reasonably related to
the matters covered by the indemnity agreement provided in this Section 8. If
the indemnifying party is not entitled to, or elects not to, assume the defense
of a claim, it will not be obligated to pay the reasonable fees and expenses of
more than one counsel with respect to such claim.

 

15



--------------------------------------------------------------------------------

(c)    No indemnifying party shall, without the written consent of the
indemnified party (which consent shall not be unreasonably withheld, delayed or
conditioned), effect the settlement or compromise of, or consent to the entry of
any judgment with respect to, any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim, and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(d)    If the indemnification provided for in this Section 8 is unavailable to
or is insufficient to hold harmless an indemnified party with respect to any
loss, claim, damage, liability, action or expense referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability, action or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the untrue or alleged untrue statements of a material fact or
omissions or alleged omissions to state a material fact which resulted in such
loss, claim, damage, liability, action or expense as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact required to be stated in
any communications in order to make the statements therein not misleading,
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant hereto were
determined by pro rata allocation or by any other method or allocation which
does not take account of the equitable considerations referred to herein. No
Person guilty of fraudulent misrepresentation shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding anything in this Section 8(e) to the contrary, no Eligible
Holder shall be required to contribute any amount in excess of the proceeds (net
of expenses and underwriting discounts and commissions) actually received by
such Eligible Holder from the sale of the Registrable Shares in the offering to
which the losses, claims, damages, liabilities and expenses of the indemnified
parties relate less the amount of any indemnification payment made by such
Eligible Holder pursuant to Section 8(b).

SECTION 9.    Underwritten Offerings. In the case of a registration pursuant to
Section 2 or Section 3 hereof, if the Company is entering into a customary
underwriting or similar agreement in connection therewith, all of the Eligible
Shares to be included in such registration shall be subject to such underwriting
agreement. To the extent required, the Eligible Holders shall enter into an
underwriting or similar agreement, which agreement may contain provisions
covering one or more issues addressed herein, and, in the case of any conflict
with the provisions hereof, the provisions contained in such underwriting or
similar agreement addressing such issue or issues shall control. In the case of
an Underwritten Offering under Section 2 hereof, the price, underwriting
discount and other financial terms for the Eligible Shares shall be determined
by the Requesting Equity Holders or the Initiating Equity Holders, as
applicable, in such Underwritten Offering.

SECTION 10.    Information by Eligible Holders. Each Eligible Holder shall
furnish to the Company such written information regarding such Eligible Holder
and the distribution proposed by the Eligible Holder as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this
Agreement.

SECTION 11.    Delay of Registration. No Eligible Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Agreement.

SECTION 12.    Exchange Act Compliance. With a view to making available the
benefits of certain rules and regulations of the SEC which may permit the sale
of restricted securities to the public without registration, the Company agrees
to:

(a)    make and keep public information available as those terms are understood
and defined in Rule 144, at all times from and after April 15, 2020;

 

 

16



--------------------------------------------------------------------------------

(b)    use its reasonable best efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and

(c)    so long as the Eligible Holders own any Registrable Shares, furnish to
the Eligible Holders upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after April 15, 2020), and of the Securities Act and the Exchange Act, a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as an Eligible Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing such Eligible
Holder to sell any such securities without registration.

SECTION 13.    Termination of Registration Rights. With respect to each Eligible
Holder, the registration rights set forth in this Agreement will terminate at
such date as such Eligible Holder and its successors no longer hold any Eligible
Shares (each such date, a “Rights Termination Date”); provided that, for the
avoidance of doubt, if a Rights Termination Date with respect to any Eligible
Holder occurs during a Holdback Period, such Eligible Holder will continue to be
bound by the provisions set forth in Section 4 until the end of such Holdback
Period; and provided further, that upon exercise by the Company of any
postponement right hereunder, the period during which any Eligible Holder may
exercise any rights provided for in this Agreement shall be extended for a
period equal to the period of such postponement by the Company.

SECTION 14.    Additional Confidentiality Obligations.

(a)    Each Eligible Holder shall keep confidential (i) all deferrals by the
Company under Section 2(a)(ii)(2) and Section 2(d)(iv) hereof when any such a
deferral is in effect, (ii) the certificates referred to in Section 2(a)(ii)(2)
and Section 2(d)(iv)(B) above and their respective contents, and (iii) all
notices from the Company related to any potential or pending registration,
unless and until otherwise notified by the Company, except (A) for disclosure to
such Eligible Holder’s employees, officers, directors, agents, legal counsel,
accountants, auditors and other professional representatives and advisers who
reasonably need to know such information solely for purposes of assisting the
Eligible Holder with respect to its investment in Common Stock and agree to keep
it confidential, (B) for disclosures to the extent required in order to comply
with reporting obligations to its limited partners or other direct or indirect
investors who have agreed to keep such information confidential, (C) if and to
the extent such matters are publicly disclosed by the Company or any of its
subsidiaries or any other Person (except to the extent that such other Person
learned of such confidential information as a result of disclosure by the
Eligible Holder in violation of this Agreement) that, to the knowledge of such
Eligible Holder after inquiry, was not prohibited or restricted from disclosing
such information by a contractual, legal or fiduciary obligation and (D) the
release of such information is requested or required by law or by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process (provided that the Eligible Holder gives prompt and
timely written notice prior to such disclosure, to the extent permitted by law,
and shall reasonably cooperate with the Company should the Company, at the
Company’s sole expense, desire to seek a protective order prior to disclosure).

(b)    Each Eligible Holder acknowledges that certain information provided to
Eligible Holders may constitute material non-public information under applicable
securities laws (which may include the fact that a potential registration or
offering is contemplated). Each Eligible Holder acknowledges that applicable
securities laws limit trading in securities while in possession of material
non-public information.

SECTION 15.    Successors and Assigns; Third Party Beneficiaries. This Agreement
shall bind and inure to the benefit of the Company, the Equity Holders, and,
subject to Section 16, the respective successors and assigns of the Company and
the Equity Holders. Except for the provisions of Section 8 hereof, with respect
to which any Person indemnified thereby shall be a third party beneficiary, no
other third party beneficiaries are intended or shall be deemed to be created
hereby.

 

17



--------------------------------------------------------------------------------

SECTION 16.    Assignment. Any Equity Holder may assign its rights hereunder, in
whole or in part, to any (a) Affiliate to whom such Equity Holder transfers
Registrable Shares or (b) any other Person (other than the transferring Equity
Holder’s rights as a Requesting Equity Holder) in connection with a sale of
Registrable Shares if such Person purchases from such Equity Holder Registrable
Shares representing (on an as-converted basis) 5% of the then-outstanding shares
of Common Stock (an “Assignee”); provided, however, that such Assignee shall, as
a condition to the effectiveness of such assignment, be required to execute a
counterpart to this Agreement agreeing to be treated as an Equity Holder,
whereupon such third party shall have the benefits of, and shall be subject to
the restrictions contained in, this Agreement as if such third party was
originally included in the definition of Equity Holder, and had originally been
a party hereto (including any benefits and restrictions expressly applicable to
the assigning Equity Holder).

SECTION 17.    Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof, except for contracts and agreements
referred to herein.

SECTION 18.    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received by non-automated response). All such notices, requests
and other communications shall be delivered in person or sent by facsimile,
e-mail or nationally recognized overnight courier and shall be deemed received
on the date of receipt by the recipient thereof if received prior to 5:00 p.m.
on a business day in the place of receipt. Otherwise, any such notice, request
or communication shall be deemed to have been received on the next succeeding
business day in the place of receipt. All such notices, requests and other
communications to any party hereunder shall be given to such party as follows:

 

  (i)

If to the Company, to:

Velocity Financial, Inc.

30699 Russell Ranch Road, Suite 295

Westlake Village, CA 91362

 

  Attention:

Christopher D. Farrar

  Phone:

(818) 532-3700

  E-mail:

[Redacted]

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

 

  Attention:

William B. Brentani

   

Daniel N. Webb

   

Eric Swedenburg

  Phone:

(650) 251-5000

  E-mail:

[Redacted]

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

  Attention:

Eric Swedenburg

  Phone:

(212) 455-2225

  E-mail:

[Redacted]

 

18



--------------------------------------------------------------------------------

  (ii)

If to Snow Phipps, to:

Snow Phipps Group

667 Madison Avenue

18th Floor

New York, NY 10065

 

  Attention:

Alan Mantel

   

John Pless

  E-mail:

[Redacted]

with a copy (which shall not constitute notice) to:

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

 

  Attention:

Douglas Warner

 

  Phone:

(212) 310-8751

  E-mail:

[Redacted]

 

  (iii)

If to TOBI, to

TOBI III SPE I LLC

c/o Pacific Investment Management Company LLC

1633 Broadway

New York, NY 10019

 

  Attention:

Michelle Galvez

  E-mail:

[Redacted]

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

 

  Attention:

Robb L. Tretter

  Phone:

(212) 596-9512

  E-mail:

[Redacted]

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

SECTION 19.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith

 

19



--------------------------------------------------------------------------------

to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible within a reasonable period of time.

SECTION 20.    Modifications; Amendments; Waivers. The terms and provisions of
this Agreement may not be modified or amended, nor may any provision be waived,
except pursuant to a writing signed by the Company and Equity Holders who hold
at least sixty percent (60%) of the Registrable Shares then outstanding
(assuming conversion and exercise of all Series A Convertible Preferred Stock
and Warrants then held by the Equity Holders); provided that any such
modification, amendment or waiver that (i) repeals, nullifies, eliminates or
adversely modifies any right expressly granted to an Equity Holder individually
in this Agreement (as opposed to rights granted to the Equity Holders or any
group of Equity Holders generally) or (ii) adversely impacts the economic
powers, rights, preferences or privileges of an Equity Holder hereunder relative
to any other Equity Holder, shall, in each case, also require the written
consent of such Equity Holder.

SECTION 21.    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

SECTION 22.    Headings; Exhibits. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All exhibits and annexes attached hereto are
incorporated in and made a part of this Agreement as if set forth in full
herein.

SECTION 23.    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

SECTION 24.    Waiver of Jury Trial; Consent to Jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Each party hereby irrevocably submits to the exclusive jurisdiction of the
federal courts located in the State of Delaware or the Delaware Court of
Chancery for the purpose of adjudicating any dispute arising hereunder. Each
party hereby irrevocably and unconditionally waives and agrees not to plead or
claim in any such court any objection to such jurisdiction, whether on the
grounds of hardship, inconvenient forum or otherwise. Each party further agrees
that service of any process, summons, notice or document by U.S. registered mail
to such party’s respective address set forth in Section 17 shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 23.

SECTION 25.    Mergers and Other Transactions Affecting Registrable Shares. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to the Registrable Shares, and to any and all securities of the
Company or any successor thereof (whether by merger, amalgamation, consolidation
or otherwise) that may be issued in respect of, in exchange for, or in
substitution of such securities, by reason of any dividend, split, issuance,
reverse split, combination, recapitalization, reclassification, merger,
amalgamation, consolidation or otherwise.

SECTION 26.    Prohibition on Certain Other Registration Rights. Except for the
registration rights granted under the Existing Registration Rights Agreement,
the Company shall not grant to any Person registration rights that have priority
over or are pari passu with the registration rights granted to the Equity
Holders hereunder without the prior written consent of the Equity Holders who
hold at least sixty percent (60%) of the then outstanding Registrable Shares
(assuming conversion and exercise of all Series A Convertible Preferred Stock
and Warrants then held by the Equity Holders).

[Signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

VELOCITY FINANCIAL, INC. By:   /s/ Christopher Farrar   Name:   Christopher
Farrar   Title:   Chief Executive Officer

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SNOW PHIPPS GROUP AIV L.P. By:   SPG GP, LLC, its General Partner By:   /s/ Alan
Mantel   Name:   Alan Mantel   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SNOW PHIPPS GROUP (RPV), L.P. By:   SPG GP, LLC, its General Partner By:   /s/
Alan Mantel   Name:   Alan Mantel   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TOBI III SPE I LLC By:   /s/ Harin de Silva   Name:   Harin de Silva   Title:  
Authorized Person

 

[Signature Page to Registration Rights Agreement]